Title: To Thomas Jefferson from Samuel Broome, 9 August 1803
From: Broome, Samuel
To: Jefferson, Thomas


          
            Greenfield Hill Connecticut Augt. 9th. 1803.
          
          I did myself the Honor to address a line lately to your Excellency, Since the date thereof, the Office of Collector has become Vacant by the death of Samuel Bishop Esqr. My friends advise me to apply for said office, once more. your Excellency may recollect, you was then adresed upon the Subject, by my son in Law, Joseph Fay Esqr. of New york, as also by myself, I again take that freedom, in the hope that I may be thought Suitable to discharge the trust, which should I be so fortunate as to be appointed, it shall be guaranteed in the most ample manner.
          I believe your excellency will be Written to, in my behalf, those letters, I should bring with me, but if I pass through New york, I cannot through Philadelphia, as I am informed, the Communication betwixt said Cities is suspended. I expect to leave home tomorrow for the City of Washington, where I hope I shall meet your Excellency in the enjoyment of health, and disposed (if I am thought worthy) to add to the favors Confer’d on me some years since in Paris.—It not being proper to pass through New york may Occasion a delay of some days.
          I am with Sincere regard, your Excellincys Most Obedient Servant
          
            
              Samuel Broome
            
          
        